Citation Nr: 1017573	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision rendered by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for fibromyalgia.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in August 2008.  The Veteran 
also testified during a videoconference hearing before the 
undersigned Acting Veterans Law Judge in September 2009.  
Transcripts of those hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for fibromyalgia is warranted.  The Veteran 
contends that her claimed fibromyalgia was incurred as a 
result of multiple in-service motor vehicle accidents.

Service treatment records did not show any complaints, 
treatment, or findings of fibromyalgia but did document 
multiple in-service motor vehicle accidents in 2002 as well 
as treatment for pain of the neck, back, and upper 
extremities.  Health records dated in February and June 2003 
listed assessments of myofascial pain syndrome.  Medical 
Evaluation Board reports dated in August and October 2003 
reflected diagnoses of moderate and constant musculoskeletal 
neck pain, chronic cervicalgia with associated herniated disc 
and decreased range of motion, lumbar degenerative disc 
disease with right S1 radiculopathy, congenital fusion of C4-
5, migraine headache, and right shoulder decreased range of 
motion. 

Post-service VA treatment records dated from 2005 to 2007 
detailed findings of fibromyalgia.  The Veteran has been 
diagnosed on multiple occasions with fibromyalgia by her VA 
physician, C.A.L., M.D.  In a July 2006 statement, the VA 
physician opined that the Veteran's fibromyalgia, chronic 
widespread pain syndrome, may be related to in-service motor 
vehicle accidents.  

In a January 2008 VA joints examination report, a VA examiner 
found no evidence of fibromyalgia, stating that the prior 
opinions of fibromyalgia and widespread pain were likely due 
to symptom enhancement.  However, in additional statements 
dated in October 2007 and April 2008, the Veteran's VA 
physician opined that her ongoing pain from fibromyalgia, 
back pain, neck pain, and chronic widespread pain syndrome 
was more likely than not secondary to in-service motor 
vehicle accidents.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.

In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an additional VA 
examination to clarify the nature and etiology of her claimed 
fibromyalgia on appeal.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Manchester, New Hampshire and the VA Boston Healthcare System 
(Jamaica Plains and West Roxbury); however, as the claims 
file only includes outpatient treatment records from those 
providers dated up to August 2007, any additional records 
from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated the Veteran for her 
claimed fibromyalgia for the period 
from June 2004 to the present.  Of 
particular interest are any outstanding 
VA records of evaluation and/or 
inpatient or outpatient treatment of 
the Veteran's claimed fibromyalgia from 
the Manchester VAMC and VA Boston 
Healthcare System, for the period from 
August 2007 to the present.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be included in the file. The 
Veteran and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the AMC/RO should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of her claimed fibromyalgia.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should provide an opinion 
as to whether it is as least as likely 
as not (50 percent probability or 
greater) that any fibromyalgia 
disability found to be present had its 
onset in or is related to service, to 
include multiple in-service motor 
vehicle accidents.  In doing so, the 
examiner should acknowledge and discuss 
the Veteran's report of a continuity of 
symptomatology since service as well as 
the multiple opinions provided by the 
Veteran's VA treating physician in July 
2006, October 2007, and April 2008 and 
by the VA examiner in the January 2008 
VA joints examination report.  The 
rationale for all opinions expressed 
should be provided in a legible report.  



3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claim.  
38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in August 2008.  If the 
benefit sought on appeal remains 
denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

